Title: From George Washington to John Hancock, 26 February 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge Feby 26. 1776

I had the honour of addressing you on the 18 and 21st Instt by Mr Hooper, since which nothing material has Occurred.
We are making every necessary preparation for taking possession of Dorchester Heights as soon as possible, with a view of drawing the Enemy out—How far our expectations may be answered, Time can only determine; But I should think, If any thing will Induce them to hazard an engagement, It will be our attempting to fortifye these heights, as on that event’s taking place, we shall be able to command a great part of the Town, and almost the whole harbour, and to make them rather disagreable than otherwise, provided we can get a sufficient supply of what we greatly want.
Within these three or four days I have received Sundry accounts

from Boston of such movements there, such as taking the Mortars from Bunker Hill, the putting them with several peices of Heavy Ordnance on board of Ship, with a quantity of Bedding; the Ships all taking in Water, the baking a large quantity of Biscuit &c., as to Indicate an embarkation of the Troops from thence—A Mr Ides who came out Yesterday says that the Inhabitants of the Town generally beleive, that they are about to remove either to New York or Virginia, and that every Vessell in the Harbour on Tuesday last was taken up for Governments service, and Two months pay advanced them—Whether they really Intend to embark, or whether the whole is a feint, is impossible for me to tell; However I have thought it expedient to send an express to General Lee to Inform him of it, in order that he may not be taken by Surprize (If their destination shou’d be against New York) and continued him on to you—If they do embark, I think the possessing themselves of that place and of the North River is the Object they have in view, thereby securing the communication with Canada, and rendering the Intercourse between the Northern & Southern United Colonies exceedingly precarious and difficult. To prevent them from effecting their plan is a matter of the highest Importance, and will require a large & respectable army and the most vigilant & judicious exertions.
Since I wrote by Mr Hooper some small parcells of powder have arrived from Connecticut, which will give us a little assistance.
On Thursday night, a party of our men at Roxbury, made the Enemies Out Sentries, consisting of a Corporal and two privates, prisoners without firing a Gun or giving the least alarm.
I shall be as attentive to the Enemies motions as I can, and Obtain all the Intelligence in my power, and If I find ’em embark, shall in the most expeditious manner detach a part of the light Troops to New York and repair thither myself If circumstances shall require It—I shall be better able to judge what to do when the matter happens, at present I can only say, that I will do every thing that shall appear proper and necessary.
Your Letter of the 12 Instt by Colonel Bull came to hand yesterday evening, and shall agreable to your recommendation pay proper notice to him—the supply of Cash came very seasonably,

as our Treasury was just exhausted, and nothing can be done here without It. I have the Honor to be with great regard Your Most Hble Servt

P.S. This was Intended to have been sent by Express, but meeting with a private Opportunity the Express was countermanded.

